                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA               :     Hon. William H. Walls

   v.                                  :     Crim. No. 19-411

JOHN INFANTE                           :    ORDER FOR CONTINUANCE

        This matter having come before the Court on the application of Craig

Carpenito, United States Attorney for the District of New Jersey (by Elaine K.

Lou and Christopher Amore, Assistant U.S. Attorneys, appearing), for an order

granting a continuance of proceedings in the above-captioned matter from the

date this Order is signed through and including July 2, 2019, to allow to

permit defense counsel the reasonable time necessary for effective preparation

in this matter; and the defendant being aware that he has the right to have this

matter brought to trial within 70 days of the date of his appearance before a

judicial officer of this court pursuant to 18 U.S.C.   § 3161(c)(1); and no prior
continuances having been granted by the Court; and the defendant, through

his attorney, having consented to the continuance; and for good and sufficient

cause shown,

        IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

        1.   On or about November 14, 2018, Defendant John Infante

(“Infante”) was charged in a criminal complaint with illegal possession of

ammunition by a convicted felon, in violation of 18 U.S.C.     § 922(g)(1);
        2.   Infante was arrested on or about November 15, 2018, and ordered

detained following his initial appearance on or about November 16, 2018;
        3.    On or about June 7, 2019, a federal grand jury returned an

indictment charging Infante with illegal possession of ammunition by a

convicted felon, in violation of 18 U.S.C.   § 922(g)(1);
        4.    On or about June 9, 2019, the indictment against Infante was

made public via ECF;

        5.    The court has set an arraignment date for on or about July 2,

2019;

        6.    Pursuant to the Court’s Standing Order for Criminal Trial

Scheduling and Discovery, the parties have met and conferred and agreed that

the Government will provide discovery pursuant to Rule 16(a) of the Federal

Rules of Criminal Procedure before or on or about July 12, 2019, and Infante

will provide reciprocal discovery pursuant to Rule 16(b) of the Federal Rules of

Criminal Procedure before on or about July 29, 2019. The parties also agreed

that any pretrial motions will be filed before or on or about August 16, 2019;

        7.    Taking into account the exercise of diligence, the facts of this case

require that defense counsel be permitted a reasonable amount of additional

time for effective preparation in this matter;

        8.    The defendant has consented to the aforementioned continuance;

        9.    The grant of an order to continue will likely conserve judicial

resources; and

        10.   As a result of the foregoing, pursuant to 18 U.S.C.      § 3161(h)(7)(A),
the ends of justice served by the granting of this continuance outweigh the best

interests of the public and the defendant in a                trial.

        IT IS, therefore, on this     day of                19,
      ORDERED that this action be, and hereby is, continued from the date of

this order through and including July 2, 2019; and it is further

      ORDERED that the period from the date this Order is signed through

and including July   ,   2019, shall be excludable in computing time under the

Speedy Trial Act of 1974.




                                       Honorablyl)’illian-( H. Walls
                                       United étes District Judge




                                         3
